UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /X/QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the Quarterly Period ended March 31, 2012 Commission File Number 0-18082 GREAT SOUTHERN BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 43-1524856 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1451 E. Battlefield, Springfield, Missouri (Address of principal executive offices) (Zip Code) (417) 887-4400 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes /X/No // Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes/X/No // Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer // Accelerated filer /X/ Non-accelerated filer // Smaller reporting company // (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes //No /X/ The number of shares outstanding of each of the registrant's classes of common stock:13,499,498 shares of common stock, par value $.01, outstanding at May 8, 2012. 1 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except number of shares) MARCH 31, DECEMBER 31, (Unaudited) ASSETS Cash $ $ Interest-bearing deposits in other financial institutions Federal funds sold Cash and cash equivalents Available-for-sale securities Held-to-maturity securities (fair value $2,043 – March 2012; $2,101 - December 2011) Mortgage loans held for sale Loans receivable, net of allowance for loan losses of $41,532 – March 2012; $41,232 - December 2011 FDIC indemnification asset Interest receivable Prepaid expenses and other assets Foreclosed assets held for sale, net Premises and equipment, net Goodwill and other intangible assets Investment in Federal Home Loan Bank stock Current and deferred income tax asset Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits $ $ Federal Home Loan Bank advances Securities sold under reverse repurchase agreements with customers Short-term borrowings Structured repurchase agreements Subordinated debentures issued to capital trusts Accrued interest payable Advances from borrowers for taxes and insurance Accounts payable and accrued expenses Current and deferred income tax liability Total Liabilities Stockholders' Equity: Capital stock Serial preferred stock – SBLF, $.01 par value; authorized 1,000,000 shares; issued and outstanding March 2012 and December 2011 - 57,943 Common stock, $.01 par value; authorized 20,000,000 shares; issued and outstanding March 2012– 13,498,873 shares; December 2011 - 13,479,856 shares Additional paid-in capital Retained earnings Accumulated other comprehensive gain Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See Notes to Consolidated Financial Statements 2 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) THREE MONTHS ENDED MARCH 31, INTEREST INCOME (Unaudited) Loans $ $ Investment securities and other TOTAL INTEREST INCOME INTEREST EXPENSE Deposits Federal Home Loan Bank advances Short-term borrowings and repurchase agreements Subordinated debentures issued to capital trusts TOTAL INTEREST EXPENSE NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Commissions Service charges and ATM fees Net realized gains on sales of loans Net realized gains on sales and impairments of available-for-sale securities 28 Late charges and fees on loans Net change in interest rate swap fair value 96 Accretion (amortization) of income related to business acquisitions ) ) Other income TOTAL NON-INTEREST INCOME ) NON-INTEREST EXPENSE Salaries and employee benefits Net occupancy and equipment expense Postage Insurance Advertising Office supplies and printing Telephone Legal, audit and other professional fees Expense on foreclosed assets Other operating expenses TOTAL NON-INTEREST EXPENSE INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME Preferred stock dividends and discount accretion NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ $ BASIC EARNINGS PER COMMON SHARE $ $ DILUTED EARNINGS PER COMMON SHARE $ $ DIVIDENDS DECLARED PER COMMON SHARE $ $ See Notes to Consolidated Financial Statements 3 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) Three Months Ended March 31, Net Income $ $ Unrealized appreciation (depreciation) on available-for-salesecurities, net of taxes (credit) of $939 and $(949), for 2012 and 2011, respectively ) Non-credit component of unrealized gain (loss) on available-for-saledebt securitiesfor which a portion of an other-than-temporary impairment has been recognized, net of taxes (credit) of $(34) and $47, for 2012 and 2011, respectively ) 87 Less reclassification adjustment for losses includedin net income, net of taxes (credit) of $(10) and $0 for 2012 and 2011, respectively ) Comprehensive Income $ $ See Notes to Consolidated Financial Statements 4 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) THREE MONTHS ENDED MARCH 31, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Proceeds from sales of loans held for sale Originations of loans held for sale ) ) Items not requiring (providing) cash: Depreciation Amortization of other assets Compensation expense for stock option grants Provision for loan losses Net gains on loan sales ) ) Net gains on sale or impairment of available-for-sale investment securities ) Net losses on sale of premises and equipment (Gain) loss on sale of foreclosed assets ) Amortization (accretion) of deferred income, premiums, discounts and fair value adjustments ) (Gain) loss on derivative interest rate products ) Deferred income taxes ) ) Changes in: Interest receivable Prepaid expenses and other assets Accounts payable and accrued expenses ) Income taxes refundable/payable Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Net increase in loans ) ) Purchase of loans ) Purchase of additional business units (2 ) Purchase of premises and equipment ) ) Proceeds from sale of premises and equipment 8 86 Proceeds from sale of foreclosed assets Capitalized costs on foreclosed assets ) ) Proceeds from sales of available-for-sale investment securities Proceeds from maturing held-to-maturity investment securities Proceeds from called investment securities Principal reductions on mortgage-backed securities Purchase of available-for-sale securities ) ) Redemption of Federal Home Loan Bank stock 48 Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase in certificates of deposit Net increase in checking and savings deposits Repayments of Federal Home Loan Bank advances ) ) Net increase (decrease) in short-term borrowings and structured repo ) Advances from borrowers for taxes and insurance Dividends paid ) ) Stock options exercised 4 Net cash provided by financing activities INCREASEIN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ See Notes to Consolidated Financial Statements 5 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of Great Southern Bancorp, Inc. (the "Company" or "Great Southern") have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. The financial statements presented herein reflect all adjustments which are, in the opinion of management, necessary to fairly present the financial condition, results of operations and cash flows of the Company for the periods presented. Those adjustments consist only of normal recurring adjustments. Operating results for the three months ended March 31, 2012 are not necessarily indicative of the results that may be expected for the full year. The consolidated statement of financial condition of the Company as of December 31, 2011, has been derived from the audited consolidated statement of financial condition of the Company as of that date.Certain prior periodsamounts have been reclassified to conform to the current period presentation.These reclassifications had no effect on net income. Certain information and note disclosures normally included in the Company's annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for 2011 filed with the Securities and Exchange Commission. NOTE 2: OPERATING SEGMENTS The Company's banking operation is its only reportable segment. The banking operation is principally engaged in the business of originating residential and commercial real estate loans, construction loans, commercial business loans and consumer loans and funding these loans through deposits attracted from the general public and correspondent account relationships, brokered deposits and borrowings from the Federal Home Loan Bank ("FHLBank") and others. The operating results of this segment are regularly reviewed by management to make decisions about resource allocations and to assess performance. Revenue from segments below the reportable segment threshold is attributable to three operating segments of the Company. These segments include insurance services, travel services and investment services. Selected information is not presented separately for the Company's reportable segment, as there is no material difference between that information and the corresponding information in the consolidated financial statements. NOTE 3: RECENT ACCOUNTING PRONOUNCEMENTS In December 2011, the FASB issued Accounting Standards Update (ASU) No. 2011-12 to amend FASB ASC Topic 220, Comprehensive Income.The Update defers the effective date for amendments to the presentation of reclassifications of items out of accumulated other comprehensive income in ASU No. 2011-05.The Update was effective for the Company January 1, 2012, and did not have a material impact on the Company’s financial position or results of operations. In September 2011, the FASB issued ASU No. 2011-08 to amend FASB ASC Topic 350, Intangibles – Goodwill and Other:Testing Goodwill for Impairment.The purpose of the Update is to simplify how entities test goodwill for impairment.The amendments allows entities the option of considering qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount.The results of this consideration are then used to determine whether the two-step goodwill impairment test described in Topic 350 must be performed.The more-likely-than-not threshold is defined as having a likelihood of more than 50 percent.The Update was effective for the Company January 1, 2012.While early adoption was permitted, the Company did not choose to do so.The adoption of this Update did not have a material impact on the Company’s financial position or results of operations. In June 2011, the FASB issued ASU No. 2011-05 to amend FASB ASC Topic 220, Comprehensive Income:Presentation of Comprehensive Income.The purpose of the Update is to improve the comparability, consistency and transparency of financial reporting related to other comprehensive income.It eliminates the option to present the 6 components of other comprehensive income as part of the statement of stockholders’ equity.Instead, the components of other comprehensive income must either be presented with net income in a single continuous statement of comprehensive income or as a separate but consecutive statement following the statement of income.The Update was effective for the Company January 1, 2012, on a retrospective basis for interim and annual reporting periods.The new required disclosures are included in the Consolidated Statements of Comprehensive Income, which follow the Consolidated Statements of Income. In May 2011, the FASB issued ASU No. 2011-04 to amend FASB ASC Topic 820, Fair Value Measurement:Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRSs.The Update amends the GAAP requirements for measuring fair value and for disclosures about fair value measurements to improve consistency between GAAP and IFRSs by changing some of the wording used to describe the requirements, clarifying the intended application of certain requirements and changing certain principles.The Update was effective for the Company January 1, 2012, on a prospective basis for interim and annual reporting periods, and did not have a material impact on the Company’s financial position or results of operations. In April 2011, the FASB issued ASU No. 2011-03 to amend FASB ASC Topic 860, Transfers and Servicing.ASC 860 outlines when the transfer of financial assets under a repurchase agreement may or may not be accounted for as a sale.Whether the transferring entity maintains effective control over the transferred financial assets provides the basis for such a determination.The previous requirement that the transferor must have the ability to repurchase or redeem the financial assets before the maturity of the agreement is removed from the assessment of effective control by this Update.The Update was effective for the Company January 1, 2012, on a prospective basis for interim and annual reporting periods, and did not have a material impact on the Company’s financial position or results of operations. NOTE 4: STOCKHOLDERS' EQUITY Previously, the Company's stockholders approved the Company's reincorporation to the State of Maryland. Under Maryland law, there is no concept of "Treasury Shares." Instead, shares purchased by the Company constitute authorized but unissued shares under Maryland law. Accounting principles generally accepted in the United States of America state that accounting for treasury stock shall conform to state law. The cost of shares purchased by the Company has been allocated to Common Stock and Retained Earnings balances. NOTE 5: EARNINGS PER SHARE Three Months Ended March 31, (In Thousands, Except Per Share Data) Basic: Average shares outstanding Net income available to common shareholders $ $ Per share amount $ $ Diluted: Average shares outstanding Net effect of dilutive stock options and warrants – based on the treasury stock method using average market price 62 Diluted shares Net income available to common shareholders $ $ Per share amount $ $ 7 Options to purchase 465,067 and 498,535 shares of common stock were outstanding at March 31, 2012 and 2011, respectively, but were not included in the computation of diluted earnings per share for each period because the options’ exercise prices were greater than the average market prices of the common shares for the three months ended March 31, 2012 and 2011, respectively. NOTE 6: INVESTMENT SECURITIES March 31, 2012 Gross Gross Tax Amortized Unrealized Unrealized Fair Equivalent Cost Gains Losses Value Yield (In Thousands) AVAILABLE-FOR-SALE SECURITIES: U.S. government agencies $ $
